{¶ 16} I concur in judgment only and write separately to add an alternative means for finding coverage for Ryan. The Nationwide policy defines an "insured" as "one who is described as entitled to protection under each coverage." Thus, although Ryan may not be a "named insured" as the majority contends, she may still be an "insured" if she is "described as entitled to protection." I find that she is clearly described in the application form which includes her as a driver under Finnerty's policy as well as on the declarations page of the Ford Escort policy where she is "described" as the "rated driver."
 {¶ 17} R.C. 3937.18(A) in effect in 2000 required that "[n]o automobile liability or motor vehicle liability policy * * * shall be delivered or issued for delivery in this state * * * unless both [UM and UIM] coverages offered provided to persons insured under the policy * * *." Because Ryan is a person "insured" or described under the policy, she is entitled to coverage.